 1 MCGREGOR W. SCOTT
   United States Attorney
 2 David Gappa
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                          CASE NO. 1:17-CR-00143-DAD-BAM
14                                Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                        RESTITUTUION HEARING
15                          v.
                                                        CURRENT DATE: June 24, 2018
16   TERRENCE GOLDBERG,                                 PROPOSED DATE: July 8, 2018
                                                        TIME: 10:00 a.m.
17                               Defendant.             COURT: Hon. Dale A. Drozd
18

19                                              STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, stipulate as follows:

22          1.     By previous order, this matter was set for a hearing on issues related to restitution on

23 June 24, 2019. The court indicated that restitution requests had been submitted, and a restitution order

24 was mandatory. But the court had been given insufficient time to review all of the claims and decide

25 appropriate amounts for each claim. The court and the parties selected a hearing date of June 24, 2019,

26 and the defendant’s presence for that hearing was waived.
27          2.     Although the parties have tried to resolve issues without a hearing, they have so far been

28 unsuccessful in reaching agreements. Since the current hearing date was selected, government counsel

                                                         1
30
 1 has become unavailable due to a family commitment away from Fresno on that day. By this stipulation,

 2 the parties have agreed to reschedule from June 24, 2019, to July 8, 2019, the hearing on issues related

 3 to the restitution claims that have been filed. Should this impasse persist, the parties anticipate having

 4 submitted written documentation and/or pleadings that will focus remaining issues in an effort to

 5 conserve time and resources at the next hearing. Although the new date is more than 90 days from the

 6 date of sentencing, the court retains jurisdiction over the restitution issue and will have authority to enter

 7 a restitution order. United States v. Fu Sheng Kuo, 620 F.3d 1158 (9th Cir. 2010).

 8
     Dated: May 30, 2019                                      McGREGOR W. SCOTT
 9                                                            United States Attorney
10
                                                              /s/ David Gappa
11                                                            David Gappa
                                                              Assistant United States Attorney
12

13
     Dated: May 30, 2019                                      /s/ Daniel Harralson
14                                                            Daniel Harralson
15                                                            Counsel for Defendant
                                                              TERRENCE GOLDBERG
16

17

18                                                    ORDER

19          By stipulation of the parties, the restitution hearing currently set for June 24, 2019, is continued
20 to July 8, 2019, at 10:00 a.m.
21 IT IS SO ORDERED.

22
        Dated:     May 30, 2019
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28

                                                          2
30
